DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 8/5/2014 and 10/15/2014 are considered by the examiner.
Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “J1” of Fig. 1 has been used to designate both “the first set” and “the second set”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 20150130444), hereinafter ‘Goto’, and further in view of Pchelnikov et al. (US 20080054911), hereinafter ‘Pchelnikov’.

Regarding Claims 1, 4, and 8, Goto teaches an angular position sensor for sensing the angular position of a rotor (Fig. 1, rotor 20) rotating on an axis relative to a stator (Fig. 1, stator 10), comprising: a ferromagnetic target (Para [0020] the magnetism-responsive member 21 is formed of magnetic material, such as iron), of substantially ovoid cross section (Fig 1), rotating together with one from among the rotor or the stator (Para [0020]); and a sensitive element comprising a first set of coils that are angularly evenly distributed (Fig. 1, 11, 13, 15, 17; Para [0020] disposed at equal intervals, 45 degrees), rotating together with the other from among the rotor or the stator (Para [0020] rotor section 20 is constructed to rotationally move relative to the stator section 10), the coils being arranged in line with the target in order to be able to measure a distance from the target so as to deduce therefrom an angular position of the rotor relative to the stator (Para [0022]  a gap or distance between the magnetism-responsive member 21 of the rotor section 20 and the end surfaces of the coils 11 to 18 varies in accordance with a rotational position of the magnetism-responsive member 21 and the variation of the gap or distance cause to vary an amount of the magnetic fluxes passing through the individual coils 11 to 18), wherein a cardinality of the first set or of the second set, is equal to 4 (Fig. 1, 11, 13, 15, 17; Para [0020] disposed at equal intervals, 45 degrees), and the coils of the first set or the coils of the second set, respectively, are connected in a Wheatstone bridge (Fig. 2, circuit of sensor section S coupled to 31-36), designed to achieve self-excitation through resonance of the coils (Para [0042] exciting AC signal can be output from the RD converter 40 via a buffer amplifier 41, and can be supplied to the respective coil pairs of the sensor section S), each set has a resonant frequency, and an excitation signal applied to a Wheatstone bridge has a frequency equal to said resonant frequency (Para [0034] for each one of the coil pairs, two coils constituting the pair are connected in series with each other and these two coils are excited by constant current/constant voltage with a predetermined single-phase high frequency AC signal).
Goto fails to explicitly disclose said sensor also comprises a resonator, comprising a first capacitor arranged between the two second diagonal points used for excitation of a set, and a second capacitor arranged between the first two diagonal points used for measurements of the signals to produce an angular position.
Pchelnikov teaches sensor also comprises a resonator, comprising a first capacitor arranged between the two second diagonal points used for excitation of a set, and a second capacitor arranged between the first two diagonal points used for measurements of the signals to produce an angular position (Claim 13).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine a sensor comprising a resonator, comprising a first capacitor arranged between the two second diagonal points used for excitation of a set, and a second capacitor arranged between the first two diagonal points used for measurements of the signals to produce an angular position for the benefit of comparing signals which allows the angular position, velocity and the direction of rotation to be determined as taught by Pchelnikov in (Clm 13 and Para [0039]).  

Regarding Claims 2 and 6, Goto further teaches wherein the cross section of the target comprises a number of protuberances equal to half of the cardinality of a set and  has two symmetrical protuberances (Para [0020-0021] disc shaped member 21; Fig 1; Para [0023] shape and design of member can vary based on characteristic of variation achieved).

Regarding Claim 3, Goto further teaches wherein the sensitive element further comprises a second set of coils, of the same cardinality as the first set, the coils of the second set being angularly evenly distributed with respect to one another and angularly interposed midway between the coils of the first set (Fig. 1, 12, 14, 16, 18; Para [0020] disposed at equal intervals, 45 degrees).

Regarding Claim 5, Goto further teaches wherein the coils of a set are connected in magnetic series (Para [0021] the individual coils 11 to 18 are disposed in such a manner that magnetic fluxes passing through the coils are oriented in the axial direction of the rotation shaft 22. As an example, each coil 11 to 18 is winded onto an iron core (magnetic substance core)).

Regarding Claim 9, Goto further teaches a differential amplifier, for processing the measurement taken between the two second diagonal points (Para [0042]).

Regarding Claim 10, Goto further teaches wherein the coils are surface-mount, SMD, coils mounted on a printed circuit, arranged perpendicular to the axis (Para [0059]).

Regarding Claim 11, Goto further teaches a resolver-type measurement processing unit (Fig. 2, 40; Para [0042]).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 20150130444), hereinafter ‘Goto’ in view of Pchelnikov et al. (US 20080054911), hereinafter ‘Pchelnikov’ and further in view of Sunier et al. (US 20090015250), hereinafter ‘Sunnier’.

Regarding Claim 7, Goto further teaches an exciting signal presenting characteristics of mutually opposite characteristics and multiphase excitation methods (Para [0062-0063]), Goto fails to explicitly disclose the Wheatstone bridge is supplied, between two first diagonal points, with two squarewave signals in phase opposition.
Sunnier teaches a resonator based magnetic field sensor with square-wave signal instead of a sine-wave excitation as an alternative signal to provide excitation signals in phase or opposite phase (Para [0014 and 0044]) of a resonator based magnetic field sensor coupled to a Wheatstone bridge.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide a resonator based magnetic field sensor with square-wave signal instead of a sine-wave excitation as an alternative signal to provide excitation signals in phase or opposite phase as taught by Sunnier in Para [0014, 0044].

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 20150130444), hereinafter ‘Goto’ in view of Pchelnikov et al. (US 20080054911), hereinafter ‘Pchelnikov’ and further in view of Kellogg et al. (US 20050258786), hereinafter ‘Kellogg’.

Regarding Claim 12, Goto fails to explicitly a DC brushless motor assembly, comprising a DC brushless motor and an angular position sensor according to claim 1.
Kellogg teaches a DC brushless motor assembly comprising a DC brushless motor and an angular position sensor (Abstract) for the benefit of providing position signals identifying angular position of the magnetic rotor assembly relative to the stator assembly (Para [0008] and Abstract).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide a DC brushless motor assembly comprising a DC brushless motor and an angular position sensor for the benefit of providing position signals identifying angular position of the magnetic rotor assembly relative to the stator assembly as taught by Kellogg Para [0008] and Abstract.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868